     Case 2:19-cv-08857-SB-AGR Document 59 Filed 01/19/21 Page 1 of 2 Page ID #:471



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               CENTRAL DISTRICT OF CALIFORNIA
 9
10    HENRY DESEAN ADAMS,                       )      NO. CV 19-8857-SB (AGR)
                                                )
11                          Plaintiff,          )
                                                )      ORDER (1) ACCEPTING FINDINGS
12        v.                                    )      RECOMMENDATIONS WITH
                                                )      CORRECTIONS; AND
13    CALIFORNIA MEN’S COLONY                   )      (2) GRANTING PLAINTIFF’S REQUEST
      STATE PRISON, et al.,                     )      FOR DISMISSAL
14                                              )
                            Defendants.         )
15                                              )
16
               Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
17
      Complaint, records on file, the Report and Recommendation of the United States
18
      Magistrate Judge (“Report”) and the Objections/Request for Dismissal. Further, the
19
      Court has engaged in a de novo review of those portions of the Report to which
20
      Plaintiff has objected.
21
               The Court accepts the findings and recommendation of the Report but corrects
22
      the following typographical errors. The statute is corrected to read “266(i(a)” on page
23
      7, line 9 and page 8, line 3.
24
               With these corrections, Plaintiff “request[s] that this civil complaint be
25
      dismissed.” (Dkt. No. 57 at 2.) Plaintiff’s request is GRANTED.
26
               IT IS ORDERED that Defendants’ motion to dismiss the First Amended
27
      Complaint is GRANTED IN PART AND DENIED IN PART as follows: Defendants’
28
      motion to dismiss is granted with leave to amend as to the failure-to-protect claim and
     Case 2:19-cv-08857-SB-AGR Document 59 Filed 01/19/21 Page 2 of 2 Page ID #:472



 1    without leave to amend as to the-denial-of-visitation claim.
 2          IT IS FURTHER ORDERED that Plaintiff’s request for dismissal of this action
 3    is GRANTED. All pending motions are denied as moot.
 4
 5                 January 19, 2021
 6    DATED:
                                                     STANLEY BLUMENFELD, JR.
 7                                                    United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
